Citation Nr: 0522384	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the shoulder and back.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for residuals, status 
post excision, of basal cell carcinoma, right trapezius area.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision which denied, in 
pertinent part, the veteran's claims for service connection 
for a lung disorder, residuals of shrapnel wound to the back, 
depression, and cancer.  In May 2003, the veteran filed a 
Notice of Disagreement (NOD) addressing all of these issues, 
and in August 2003, the RO issued a Statement of the Case 
(SOC).  In September 2003, the veteran perfected his appeal.

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not currently have a lung disorder.

2.  The veteran is not currently diagnosed to have residuals 
of shrapnel wounds to the shoulder and/or back.

3.  The veteran does not currently have a medical diagnosis 
of a psychiatric disorder.  

4.  Residuals, status post excision, of basal cell carcinoma, 
right trapezius area, are not related to a disease, injury, 
or herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
lung disorder.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).

2.  The veteran is not entitled to service connection for 
residuals of shrapnel wounds to the shoulder and back.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

3.  The veteran is not entitled to service connection for 
claimed psychiatric disorder.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004). 

4.  Residuals, status post excision, of basal cell carcinoma, 
right trapezius area, were not incurred in or aggravated by 
service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions, including those raised at 
his 2004 hearing before the Board; VA examination reports 
from 1976 and 2003; and VA outpatient treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served in the United States Army 
from June 1968 to June 1970, including service in the 
Republic of Vietnam from December 1968 to July 1969.  His 
report of separation, Form DD214, revealed that he had been 
awarded, in part, an Army Commendation Medal with "V" 
Device (1st Oak Leaf Cluster); and a Bronze Star Medal with 
"V" Device.  The veteran's service personnel records 
include an Award Citation, dated in March 1969, for his Award 
of the Army Commendation Medal for Heroism.  The report noted 
the veteran's heroic actions of 25 February 1969, while 
serving as a Cannoneer with A Battery, 1st Battalion, 8th 
Field Artillery in the Republic of Vietnam.  His battery had 
come under an intense attack from a large enemy force, and 
the veteran exposed himself to "the holocaust of exploding 
projectiles as he moved to his howitzer and began preparing 
the vital artillery rounds.  With complete disregard for his 
own safety, [the veteran] continually exposed himself as he 
moved through the bullet swept area, keeping the artillery 
piece supplied with ordinance."  His service personnel 
records also include a citation for the Award of Bronze Medal 
for Heroism.  The citation, dated in March 1969, noted that 
in January 1969, the veteran's light weapons team put out a 
heavy volume of fire on advancing insurgents.  When the 
fighting increased, the veteran, with complete disregard for 
his own safety, exposed himself to the deadly holocaust of 
exploding projectiles as he assaulted the enemy emplacements.  

The report of his entrance examination, dated in June 1968, 
noted essentially normal findings throughout.  Treatment 
reports, dated from late November 1968 through early December 
1968, revealed treatment for an upper respiratory infection 
and bronchitis.  X-ray examination of the right foot, third 
toe, performed February 1969, revealed no fracture or 
dislocation.  A treatment report, dated in February 1970, 
revealed treatment for an upper respiratory infection and 
gastritis.  His discharge examination was performed in April 
1970.  The report noted that the veteran's lungs, chest, 
skin, and psychiatric status were all normal.  The report 
also noted that he had a birth mark on his lower chest.  X-
ray examination of the chest, performed at that time, 
revealed some prominence to the heart shadow, although it was 
at the upper limits of normal in the transverse diameter.  A 
medical history report, completed in April 1970, noted the 
veteran's history of depression or excessive worry and 
nervous trouble.  He denied any history of skin diseases, 
shortness of breath, chronic cough, pain or pressure in the 
chest.  

In August 1976, a VA general physical examination was 
conducted.  The report noted that the veteran was in good 
physical health until he was involved in a car accident in 
August 1972, sustaining mainly third-degree burns over about 
one-third of his body.  In discussing his military history, 
the report stated, "[w]hile in Vietnam he dropped a case of 
two howitzer shells on his right big toe.  An X-ray was 
negative.  He had no other treatment inservice."   Physical 
examination revealed old, healed, mainly third-degree burn 
scars on the face, left upper extremity, left anterior 
thorax, anterior abdomen, left anterior thigh, and right 
anterior thigh.  The report noted old healed donor sites of 
skin grafts on the right arm, right anterior thorax, calves, 
and right posterior thorax.  It also noted scars, old and 
healed, on the lower anterior rib cage secondary to removal 
of cartilage for plastic repair of the left ear.

In March 2002, the veteran filed his present claim seeking 
service connection for a lung disorder, residuals of shrapnel 
wound to the back, depression and cancer.  

A. Lung Disorder

The veteran is seeking service connection for a lung 
disorder.  Through his statements and testimony herein, he 
alleges that his inservice duties as a cannoneer exposed him 
to sulfur fumes, and that this resulted in his current lung 
disorder.

As noted above, the veteran was treated for upper respiratory 
infections and bronchitis during service.  However, his 
separation examination, dated in April 1970, noted that his 
chest and lungs were normal, and that X-ray examination of 
his chest was negative.  A report of medical history, 
completed at that time, noted that he had no history of 
shortness of breath, chronic cough or pain or pressure in the 
chest.  Moreover, there is no post service treatment showing 
any continuity of treatment for any chronic lung disorder.  A 
post service VA physical examination, performed in August 
1976, was silent as to any complaints or physical findings of 
a chronic lung disorder.  Thus, the Board concludes a chronic 
lung disorder was not shown during service.

The first post service complaint of a lung disorder is not 
shown until the veteran's claim filed in March 2002, over 
thirty years after his discharge from the service.  However, 
post-service VA treatment records that were obtained did not 
actually show any diagnosis of a chronic lung disorder, 
despite the veteran's complaints.  Treatment records, dated 
in July 2002 and in May 2003, noted that his lungs were clear 
clinically, with no rales or wheezes.  A VA general physical 
examination, performed in July 2003, noted  the veteran's 
history of smoking two packs of cigarettes per day since 
1969.  Respiratory examination revealed no shortness of 
breath, with occasional early morning cough, and rare sputum 
production, which was described as clear and occasionally 
yellow or green.  There was no hemoptysis, and he reported 
occasional wheezing.  Physical examination revealed  the 
chest and lungs to be clear, auscultation and percussion with 
good expansion.  There was no wheezing or rhonchi.  No 
chronic lung disorder was diagnosed.

Service connection must be denied as there is no competent 
medical evidence showing the veteran has the claimed 
condition.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran does not possess the medical knowledge or training to 
provide a competent opinion that he actually has a current 
chronic lung disorder. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Residuals of Shrapnel Wounds to the Shoulder and Back

The veteran is seeking entitlement to service connection for 
residuals of shrapnel wounds to the shoulder and back.  
Through his statements and testimony herein, he 
alleges that this injury was incurred during combat in 
February 1969.  Moreover, after reviewing his service medical 
records, the Board concludes that the veteran did engage in 
combat with the enemy.  

Under 38 U.S.C.A. § 1154(b) (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  Under 38 C.F.R. 
§ 3.304(d) (2004), satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  

In this case, despite the veteran's allegations of inservice 
shrapnel injuries, there simply is no objective evidence of 
record reflecting that the veteran has any current residuals 
of shrapnel wounds to the shoulder and back.  His service 
medical records are completely silent as to any complaints of 
or treatment for shrapnel wounds.  His separation 
examination, performed in April 1970, noted that the 
veteran's skin and spine were normal.  It also noted that he 
had a birth mark on his lower chest.  Thus, it appears that 
some level of physical examination was conducted, yet no 
residuals of a shrapnel wound were indicated.

A post service VA physical examination, performed in August 
1976, was silent as to any complaints or diagnosis of 
residuals of a shrapnel wound.  The report noted that the 
veteran was "in good physical health" until he was injured 
in a post-service automobile accident in August 1972.  The 
report also noted the veteran's history that "[w]hile in 
Vietnam he dropped a case of two howitzer shells on his right 
big toe.  An X-ray was negative.  He had no other treatment 
inservice."   



Even accepting, as consistent with the veteran's combat 
service, that he incurred shrapnel wounds, there is no 
current objective medical evidence reflecting any current 
residuals of those wounds.  While the medical records 
beginning in 2001 record the veteran's narrative history of 
an inservice shrapnel wound to his shoulder and back, there 
is no objective evidence of any actual residuals of shrapnel 
wounds.  In other words, there is no evidence of scarring 
consistent with a shrapnel wound, muscle atrophy, retained 
fragments, etc.  The veteran's VA general physical 
examination, performed in March 2002, noted residuals, status 
post excision, of basal cell carcinoma, right trapezius area.  
It also noted, however, that there remains no objective 
evidence of any current residuals of shrapnel wounds to the 
shoulder and back.  As noted by the VA examiner, there are no 
X-ray examination reports to validate the veteran's history 
of shrapnel wounds.  Although the veteran has referred to an 
X-ray examination while at Fort Campbell, Kentucky during 
service, the report of that examination, dated in April 1970, 
is in the record, and does not reference any shrapnel wounds.

As noted above, service connection requires competent medical 
evidence of a current disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, there is an absence of a current medically diagnosed 
residual of shrapnel wounds to the back.  Therefore, there is 
no basis for service connection.  Despite the veteran's 
complaints, there is no competent evidence of an underlying 
chronic condition.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.   Depression

The evidence shows no psychiatric disorder during the 
veteran's 1968 to 1970 active duty.  His separation 
examination in 1970 noted that his psychiatric system was 
normal.  The post-service medical records show no treatment 
for or diagnosis of a psychiatric disorder.  A VA mental 
examination, performed in June 2003, concluded with no 
diagnosis.  Without a current diagnosis of a psychiatric 
disorder, there may be no service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  

Although the veteran complaints of depression, and has 
submitted a statement that he is periodically depressed, this 
is not competent evidence that the veteran actually has a 
diagnosed psychiatric disability.  The Board concludes that a 
claimed psychiatric disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Residuals, Status Post Excision, of Basal Cell Carcinoma, 
Right Trapezius Area

In March 2002, the veteran filed a claim seeking service 
connection for a skin disorder, secondary to his inservice 
exposure to herbicides (including Agent Orange), as well as 
his claimed residuals of shrapnel wounds to the shoulder and 
back.  

At the February 2004 hearing before the Board, the veteran 
testified that he developed basal cell carcinoma in the right 
upper scapular trapezius area, the same area in which he 
alleged receiving shrapnel wounds during service. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Initially, the Board notes that the condition of basal cell 
carcinoma is not among the diseases that have been determined 
by the Secretary to be associated with exposure to the 
herbicide agents used in Vietnam.  Therefore, service 
connection is not warranted for this condition under the 
Agent Orange provisions. Id.  
However, service connection under a direct basis for the 
condition must also be considered. See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

A review of the veteran's service medical records does not 
reveal any evidence of basal cell carcinoma, or any other 
chronic skin disorder, during service.  Further, there is no 
evidence showing treatment for any chronic skin disorder for 
many years after the veteran's discharge from the service.  

Treatment records, dated in November 2001, noted the 
veteran's narrative history of a skin lesion on his back 
since his discharge from the service.  This condition was 
partially excised and biopsied in January 2002, leading to a 
diagnosis of basal cell carcinoma.  In March 2002, the basal 
cell carcinoma was excised, and the margins were found to be 
free of tumor.  VA physical examination, performed in June 
2003, noted an old healed surgical scar.  

Given the aforementioned, the claim of service connection 
must be denied.  The veteran's basal cell carcinoma was not 
shown until 2001, over thirty years after his discharge from 
the service.  Moreover, there is no competent evidence 
linking this condition to his inservice exposure to herbicide 
agents, or to his claimed inservice shrapnel wounds to the 
back and shoulder.

The veteran's statements and hearing testimony are 
acknowledged.  He argues that he was exposed to Agent Orange 
during service and that this exposure has resulted in his 
subsequent basal cell carcinoma.  He also alleges that this 
condition is the result of his alleged residuals of shrapnel 
wound to the same area of the veteran's body.  Although the 
veteran may be competent to testify as to the symptomatology 
he has experienced over the years, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to whether he has a current disability to include the 
diagnosis or causation of such. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in August 2002, before the 
January 2003 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The August 2002 letter from the RO advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence had 
to be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claims.  He was specifically advised that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally, the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter, the rating decision and statement of 
case, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The RO's VCAA letter was provided to the veteran in August 
2002, before the first AOJ adjudication of the claims.  
Moreover, after the notice was provided, the case was 
adjudicated by the RO in a January 2003 rating decision, and 
a statement of the case was then issued in August 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to this 
notice.  He was also provided a hearing before the Board 
where questions were asked of him for the purpose of 
determining whether any relevant evidence remained 
outstanding.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service VA treatment records identified by 
the veteran.  The veteran has at no time referenced 
outstanding private or VA treatment records that he wanted VA 
to obtain or that he felt were relevant to the claims.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  His service medical records are in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in connection with these claims.  
Further examinations are not needed because there is 
sufficient evidence to decide the claims fairly.  

Following the videoconference hearing before the Board in 
February 2004, the veteran, through his representative, filed 
with the Board additional VA medical evidence, dated from 
1976 to 1979.  He did not waive regional office consideration 
of this newly submitted evidence.  However, RO consideration 
via a supplemental statement of the case is only warranted if 
the additional evidence is relevant to the issues on appeal.  
The additional VA medical records in this case are not 
relevant since they contained absolutely no complaints or 
findings concerning the claimed conditions.  A remand solely 
for the purpose of providing the veteran a supplemental 
statement of the case, when the evidence is not relevant to 
the claimed issues, would only add unnecessary delay to his 
appeal, without any benefit to him.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to these claims.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  



ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for residuals of shrapnel 
wounds to the shoulder and back is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for residuals, status post 
excision, of basal cell carcinoma, right trapezius area, is 
denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


